El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
r — I
El 27 de octubre de 1999, el Sr. Erick Álamo Pérez (en adelante Sr. Álamo o el demandante) presentó una de-manda en daños y perjuicios por detención ilegal contra la cadena de Supermercados Grande (en adelante Supermer-cado o demandado) y su correspondiente entidad asegura-dora, identificada esta última mediante nombre ficticio. Alegó, en síntesis, lo siguiente:
La parte demandante acudió a las facilidades del Supermer-cado Grande a efectuar compras. Cuando ... se disponía a salir de las facilidades de la parte demandada un empleado geren-cial se le abalanzó encima acus[á]ndole frente a todas las per-sonas que allí se encontraban de estar hurtando. La parte de-mandante fue reteñid [a] ilegalmente por personal de la parte demandada!,] restringí[é]ndole de ese modo su libertad. Asi-mismo, la parte demandada llamó a la policía todo ello mien-tras se le restringía su libertad y movimiento ante las perso-nas que allí se hallaban. [Posteriormente,] fue dejado en libertad luego de ser registrado y hallarse que nada había hur-tado del establecimiento. La parte demandante fue sometida a todos estos vejámenes frente a las personas que se hallaban y llegaban a las facilidades [de la demandada].(1)
Emplazado el Supermercado el 26 de noviembre de 1999 sin éste haber comparecido oportunamente, el demandante solicitó al Tribunal de Primera Instancia (en adelante TPI) la anotación de rebeldía en su contra y el señalamiento de vista en su fondo.
Así las cosas, luego de que anotó la rebeldía al deman-dado y celebró la correspondiente vista, el TPI dictó sen-*98tencia al declarar “No Ha Lugar” la demanda. Descansó su dictamen en las siguientes determinaciones de hecho:
1. El [Sr. Álamo] durante el mes de marzo se encontraba de compras en el Supermercado Grande de Gnrabo. Junto a él se encontraba la secretarias [sic] de la Autoridad de Carre [teras] en Gurabo. Era para la autoridad que estaba haciendo compras.
2. En el Supermercado se encontraba la madre del deman-dante, Ramonita Pérez Castro. Mientras el demandante salió a ayudar a su madre con los paquetes que llevaba salió el Sr. Núñez, Gerente del Supermercado],] y lo agarró y le registró los pantalones. Le dijo que le diera los artículos que tenía.
3. El demandante se sintió amenazado. Se puso nervioso. Lo ocurrido le pareció una eternidad. [Luego s]alió un empleado del Supermercado que conocía al demandante y le dijo a Núñez que él no era. En el lugar había más personas.
4. Donde trabajaba el demandante se murmuró que lo ha-bían cogido robando en el Supermercado y que lo habían bo-tado por eso.(2)
Entendió el TPI que la prueba desfilada no estableció, mediante preponderancia, una causa de acción por deten-ción ilegal, toda vez que no se probó que el demandado tuviese la intención de producir la detención ilegal o tu-viese certeza sustancial de que sus actos la producirían, ni que actuara irrazonablemente. Igualmente, advirtió que era improcedente el remedio solicitado puesto que en la demanda no se había alegado la fecha de ocurrencia de los hechos, y enmendar las alegaciones de la demanda para conformarla con la prueba desfilada en la vista en rebeldía causaría un manifiesto perjuicio a la parte contraria.(3) Tras varios incidentes procesales,(4) el Sr. Álamo acudió *99en alzada ante el Tribunal de Circuito de Apelaciones (en adelante TCA). Sometido el asunto ante el referido foro, éste dictó sentencia confirmando el dictamen recurrido.
Tras un breve análisis sobre el procedimiento estatuido para enmendar las alegaciones de una demanda, el TCA apuntó que se había omitido en la demanda la fecha en que ocurrieron los hechos —elemento esencial de la causa de acción en cuestión— a fin de dilucidar si procedía en su contra la defensa de prescripción. Consecuentemente, pun-tualizó que estando la parte demandada en rebeldía, el de-mandante no podía suplir con prueba lo que no había ale-gado en la demanda. Así, concluyó que el TPI había actuado correctamente al negarse a permitir una en-mienda a las alegaciones con la prueba presentada en la vista en rebeldía.
Insatisfecho con los referidos dictámenes, el Sr. Álamo presentó un recurso de certiorari ante este Tribunal me-diante el que apuntó la comisión de los siguientes errores:
1. Erró el Tribunal de Circuito de Apelaciones al confirmar la sentencia enmendada emitida por el Tribunal de Primera Ins-tancia, [S]ala de Caguas, al determinar que la ausencia de una alegación de tiempo en la demanda consistente en no alegarse en el cuerpo de la demanda la fecha de los hechos acarrea la desestimación de la demanda.
2. Erró el Tribunal de Circuito de Apelaciones al confirmar la sentencia enmendada emitida por el Tribunal de Primera Ins-tancia, [S]ala de Caguas, al determinar que la evidencia des-filada creída por el Tribunal y recogida en ambas Sentencias dictadas no configuran una causa de acción por Detención Ilegal.
Mediante Resolución de 9 de marzo de 2001, expedimos *100el auto solicitado. Tras varios incidentes procesales,(5) y contando con la comparecencia de las partes, resolvemos.
i — i HH
El primer señalamiento de error amerita la evaluación de la normativa correspondiente al trámite en rebeldía de una causa de acción, las alegaciones de una demanda y el procedimiento para enmendarlas. Veamos.
La Regla 45.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que procederá la anotación de rebeldía “[c]uando una parte contra la cual se solicite una sentencia que concede un remedio afirmativo haya dejado de presentar alegaciones o de defenderse en otra forma según [lo dispuesto en dichas reglas]”. Dicho remedio es operativo tanto para situaciones en las cuales el demandado no cumple con el requisito de comparecer a contestar la demanda o a defenderse en otra forma prescrita por ley, sin presentar alegación alguna contra el remedio solicitado; como en las que una de las partes en el pleito ha incumplido con algún mandato del tribunal, lo que motiva a éste a imponerle la rebeldía como sanción.
Sobre la primera, sabido es que “[e]l propósito de estar sujeto a esta anotación es como disuasivo contra aquellos que puedan recurrir a la dilación como un elemento de su estrategia en la litigación”. J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 750. Toda vez que el trámite en *101rebeldía se encuentra cimentado en “la obligación de los tribunales de evitar que la adjudicación de causas se para-licen simplemente por la circunstancia de que una parte opte por detener el proceso de litigación”, Continental Ins. Co. v. Isleta Marina, 106 D.P.R. 809, 815 (1978), el mismo opera como remedio coercitivo contra una parte adversaria a la cual, habiéndosele concedido la oportunidad de refutar la reclamación, por su pasividad o temeridad opta por no defenderse.
Como norma general, el trámite en rebeldía tendrá como consecuencia jurídica que se estimen aceptadas todas y cada una de las materias bien alegadas en la demanda. Continental Ins. Co. v. Isleta Marina, supra; Colón v. Ramos, 116 D.P.R. 258 (1985). De igual forma, el concepto “materias bien alegadas” se refiere a que en una rebeldía se considerarán admitidos los hechos correctamente alegados. Continental Ins. Co. v. Isleta Marina, supra; Rivera v. Insular Wire Products Corp., 140 D.P.R. 912 (1996). Aun en materia de daños y perjuicios es aplicable la norma. Si tales hechos correctamente alegados permiten una conclusión de responsabilidad o negligencia y, además, establecen la relación causal entre la conducta negligente o culposa y el daño sufrido, el tribunal tendrá que darlos como hechos probados(6)
Ahora bien, en conformidad con la Regla 45.2(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, hemos expresado que para que el tribunal descargue su función adjudicativa de un pleito en rebeldía, “el proceso de formar conciencia judicial exige la comprobación ‘de cualquier aseveración mediante prueba’ ”. Hernández v. Espinosa, 145 D.P.R. 248, 272 (1998). Es decir, si para que un tribunal pueda dictar sentencia en rebeldía le es necesario comprobar la veracidad de cualquier alegación o hacer una in-*102vestigación sobre cualquier otro asunto, deberá celebrar las vistas que estime necesarias y adecuadas. Véase, ade-más, Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 D.P.R. 563 (1997).(7)
Vemos, pues, que el mecanismo provisto para el trámite en rebeldía no priva al tribunal de evaluar si, en virtud de tales hechos no controvertidos, existe válidamente una causa de acción que amerite la concesión del remedio reclamado. Sobre este particular, en Rivera v. Insular Wire Products Corp., supra, pág. 931, citando a Continental Ins. Co. v. Isleta Marina, supra, recalcamos que “ ‘los tribunales no son meros autómatas obligados a con-ceder indemnizaciones por estar dilucidándose un caso en rebeldía’ ”. (Énfasis suprimido.) A su vez, añadimos que “un ‘trámite en rebeldía no garantiza, per se, una sentencia favorable al demandante; [la parte en rebeldía] no admite hechos incorrectamente alegados como tampoco conclusiones de derecho’, ni alegaciones conclusorias”. (Énfasis en el original.) íd., pág. 931. Ala luz de lo anterior, la parte que solicita un remedio deberá alegar correctamente los hechos específicos que de su faz sean demostrativos que de ser probados, lo hacen acreedor del remedio reclamado. Será esencial, pues, evaluar las alegaciones de la demanda.
En materia de alegaciones de una demanda, las Reglas de Procedimiento Civil recogen el principio de que éstas serán sucintas y sencillas, y basta con que aporten hechos demostrativos que justifiquen la concesión de un remedio. Bco. Central Corp. v. Capitol Plaza Inc., 135 D.P.R. 760 (1994). Son las alegaciones en la demanda las que deben cumplir con la función de ofrecer una notifica-*103ción razonable a la parte adversa de la naturaleza y los fundamentos de la reclamación. Rivera Flores v. Cía. ABC, 138 D.P.R. 1 (1995). Empero, toda vez que su propósito es bosquejar la controversia, de modo que cada parte notifi-que a la otra, a grandes rasgos, la naturaleza general de sus contenciones (Vélez Toro v. Látimer, 125 D.P.R. 109 (1990)), éstas se interpretarán de forma conjunta y liberal-mente a favor de la parte demandante o querellante. Rivera v. Insular Wire Products Corp., supra.(8)
En lo pertinente a la controversia de autos, la Regla 7.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, prescribe que “[a] los fines de determinar la suficiencia de una alegación, las aseveraciones de tiempo y lugar son esenciales y recibirán la misma consideración que las demás aseveraciones de carácter esencial”.
Teniendo esta normativa en mente, pasemos a aplicarla a la situación ante nos.
h-1 hH h-f
La demanda presentada por el Sr. Álamo no incluyó una alegación sobre la fecha en la cual ocurrió la supuesta de-tención ilegal. Ventilado el caso en rebeldía, dada la incom-parecencia del demandado, el TPI determinó que dicha *104omisión conllevaba la desestimación de la demanda. Por su parte, el TCA entendió que la alegación sobre la fecha de los hechos era esencial para que el demandante probara su causa de acción, a los fines de establecer si la reclamación había sido instada en tiempo y no procedía en su contra la defensa de prescripción. No podemos coincidir con esos pronunciamientos.
Cierto es que una alegación de tiempo es medular a la procedencia de una causa de acción, pertinente al posible levantamiento de la defensa de prescripción. En consecuencia, su omisión podría conllevar la desestimación de la demanda que no contenga alegación al respecto. Véanse: Rossy v. Tribunal Superior, 80 D.P.R. 729 (1958); Ramos v. Pueblo, 67 D.P.R. 640 (1947). Dicha omisión deberá invocarse, naturalmente, por el demandado.
Ahora bien, sabido es que la prescripción es una defensa afirmativa. López v. J. Gus Lallande, 144 D.P.R. 774 (1998); Meléndez v. El Vocero de Puerto Rico, 144 D.P.R. 389 (1997). Ésta hay que plantearla oportunamente, si no, se entiende tácitamente renunciada. Qume Caribe, Inc. v. Srio. de Hacienda, 153 D.P.R. 700 (2001). Como regla general, salvo contadas excepciones, la referida defensa deberá exponerse en la alegación respondiente que se haga contra una reclamación. Texaco PR., Inc. v. Díaz, 105 D.P.R. 248 (1976). En consecuencia, un demandado al que se le anota la rebeldía renuncia a la oportunidad de levantarla. Véase Rodríguez v. Tribunal Superior, 102 D.P.R. 290 (1974).
A la luz de lo anterior, entendemos que en este caso en particular, era inconsecuente que la omisión de la fecha de los hechos se hubiese suplido durante la vista en rebeldía toda vez que, conociendo el demandado de la acción en su contra, se cruzó de brazos, renunciando tácitamente a la *105oportunidad de atacar dicha insuficiencia(9) Nótese, ade-más, que los hechos ocurrieron en las facilidades del Su-permercado, teniendo el demandado medios para constatar la fecha en que tuvieron lugar y determinar fácilmente si la acción estaba o no prescrita. Estando el Supermercado en rebeldía, renunció a levantar la defensa de prescripción, por lo cual la causa de acción en su contra era ejercitable, independientemente de que como cuestión de hecho estu-viese prescrita. (10) Erró el foro recurrido al confirmar la desestimación de la demanda en cuanto a este aspecto.
IV
El segundo señalamiento de error nos mueve a conside-rar si, conforme a la prueba presentada ante el TPI, se configuró en el caso de autos una causa de acción por de-tención ilegal.
En Ayala v. San Juan Racing Corporation, 112 D.P.R. 804 (1982), definimos la causa de acción en daños por detención ilegal, separada de la de persecución maliciosa, como el acto de restringir ilegalmente a una persona contra su voluntad o libertad de acción personal. Allí ex-presamos que una persona, sea o no funcionario del orden público, puede por sí o por mediación de otro detener o causar que se detenga ilegalmente a una persona, en cuyo *106caso responderá en daños y perjuicios si dicha actuación es culposa o negligente.
Se han reconocido como elementos de la causa de acción por detención ilegal los siguientes: la intención de efectuar una restricción a la libertad de la persona; el que haya un acto positivo o afirmativo encaminado a producir la restricción de la libertad; que se produzca la restricción de la libertad del perjudicado; que ésta sea involuntaria; que el perjudicado sea consciente de que se le ha restringido su libertad, y que exista una relación causal adecuada entre el acto de la restricción de la libertad y el daño que reclama el demandante. Parrilla v. Ranger American of P.R., 133 D.P.R. 263 (1993).
Toda vez que la restricción de la libertad se considera una transgresión a la persona y va fundamentalmente dirigida a proteger a los individuos en el disfrute de su derecho de libertad, no se requiere que el peijudicado sea arrestado ni encarcelado; sólo se requerirá la mera interferencia del demandado con la libertad total de movimiento del perjudicado. Véanse: Dobbins v. Hato Rey Psychiatric Hospital, 87 D.P.R. 30 (1962); García Calderón v. Galiñanes Hermanos, 83 D.P.R. 318 (1961). Igualmente, la duración de la detención sólo influirá en el alcance de los daños y perjuicios sufridos, por lo cual una detención momentánea, de ser ilegal, da derecho a una causa de acción. Véase Casanova v. González Padín Co., 47 D.P.R. 488 (1934). Tampoco es necesario el uso de la fuerza ni que el detenido ofrezca resistencia violenta.
De otra parte, en cuanto al elemento de intención, éste se define como el deseo o designio de causar cierto resultado inmediato o elección consciente de un fin. No es indispensable que exista un propósito o un deseo hostil de producir el daño. H.M. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Ed. Luiggi Abraham, 1986, Cap. IV, Sec. 4.01, págs. *10780-81. Se requiere, pues, que el demandado tenga la inten-ción de producir el acto que constituye la detención ilegal o que tenga la certeza sustancial de que dicho resultado será producido por sus actos, aunque no se los proponga o in-tente particularmente. De igual forma, puede haber una detención ilegal cuando se intenta detener a una persona y se detiene a otra. Aplicarían entonces las normas sobre intención transferida o “Transfer of Intent”. íd. Sobre este particular, véase Hernández v. Fonseca, 96 D.P.R. 715 (1968).
De otra parte, en relación con el acto positivo o afirmativo encaminado a producir la restricción de la libertad, se requiere un movimiento volitivo por parte del demandado o alguna parte de su cuerpo. No obstante, en algunos casos la expresión de meras palabras puede constituir el acto.
Ahora bien, respecto a la controversia de autos, hemos expresado que la determinación sobre la procedencia de una acción civil contra la persona particular que efectúa o causa la detención de un ciudadano que no ha cometido delito ha de depender de criterios de razonabilidad. Sobre este particular, en Ayala v. San Juan Racing Corp., supra, pág. 816, pronunciamos:
En la búsqueda de un adecuado balance entre la obligación que toda persona tiene de cooperar en la lucha contra el cri-men y el derecho que toda persona tiene a no ser privado ile-galmente de su libertad, el criterio de razonabilidad debe apli-carse a base de las circunstancias de cada caso. ... [D]ebe recurrirse a la figura del hombre prudente o razonable, el reasonable man de la jurisprudencia angloamericana, equiva-lente al “buen padre de familia” a que se refiere el Derecho civil.
Será, pues, necesario comparar la conducta del deman-dado con la de un hombre razonable en las mismas circuns-tancias, lo que conllevará la evaluación de los siguientes factores: la persona del demandado, su edad, preparación *108intelectual, condiciones morales y sus experiencias pre-vias; la persona del detenido, incluso su edad, apariencia y su comportamiento; conocimiento al momento de los he-chos que tuviese el demandado de la persona del detenido y las personas que con él se relacionaban; la conducta sospe-chosa, incluso la gravedad del delito que ésta pudiera im-plicar, el lugar, la ocasión y la frecuencia de dicha conducta. No obstante, cada caso tiene sus peculiaridades que deberán tomarse en cuenta al determinar si se incu-rrió en una detención ilegal. Parrilla v. Ranger American of P.R., supra; Ayala v. San Juan Racing Corp., supra.
En el caso de autos, la prueba desfilada y que le mereció crédito al TPI estableció que el Sr. Álamo se encontraba de compras en las facilidades del demandado; que estando su madre allí, el demandante salió a ayudarla, con los paque-tes que llevaba; que una vez fuera del establecimiento, el Gerente del Supermercado lo agarró y le registró los pantalones. Le dijo que le diera los artículos que tenía, y que luego salió un empleado del Supermercado que conocía al demandante y le dijo al gerente que él no era la persona que estaban buscando. Ante esta prueba, el TPI concluyó que no se había probado que la demandada tuviese la in-tención de producir la detención o tuviese certeza sustan-cial de que el acto perpetrado la produciría, ni de que la demandada hubiese actuado irrazonablemente. Veamos.
Primeramente, forzoso es colegir que sí medió una intención de provocar la detención. No podemos perder de vista que la intención en materia de daños no equivale necesariamente a una intención hostil, o el deseo de causar daño, sino la intención de lograr un resultado que invade los intereses de otra persona en una forma prohibida por ley. Conlleva el conocimiento de que tal resultado se producirá con substancial certeza, aunque no se persiga o desee. Sería absurdo concluir que el gerente del supermercado, al salir de las facilidades en busca del demandante e interceptarlo y registrarlo, no era consciente o no tenía ra-*109zonable certeza de que sus actos producirían la detención de este último.(11)
De otra parte, se nos hace imposible sostener la razona-bilidad de la conducta del demandado al haber procedido como lo hizo. El demandante se encontraba de compras en sus facilidades como cualquier parroquiano; no había des-plegado conducta sospechosa alguna. No obstante, su ge-rente, evidentemente, actuando a base de información su-plida por otros empleados del local, sin saber a quién detendría, no sólo lo detuvo, sino que, sin hacerle ningún cuestionamiento ni requerimiento previo, le registró los pantalones y le imputó el delito de apropiación ilegal al requerirle que entregara los artículos que tenía en su posesión. No podemos resguardar este tipo de conducta. El error señalado se cometió.
V
Por los fundamentos antes expuestos, se revoca el dicta-men del TPI y el del TCA, y se declara con lugar la de-manda instada por el Sr. Alamo. Se devuelve el caso al TPI para que celebre una vista para dilucidar la cuantía de los daños.

Se dictará sentencia de conformidad.


 Apéndice del recurso de certiorari, págs. 35-36.


 Sentencia del Tribunal de Primera Instancia de 16 de junio de 2000, págs. 1-2; Apéndice del recurso de certiorari, págs. 12-13.


 Asimismo, acotó que la parte demandante no había justificado el por qué debía permitirse una enmienda a esos efectos en dicha etapa de los procedimientos ni había establecido la razón para la demora e inacción original en promover la enmienda.


 Ante una Moción Solicitando Determinaciones de Hechos Adicionales, y posterior Moción de Reconsideración, presentadas por el Sr. Erick Álamo Pérez (en adelante Sr. Álamo), el Tribunal de Primera Instancia (en adelante TPI) emitió una *99sentencia enmendada a los efectos de añadir como determinaciones de hecho que: (1) para la fecha de los hechos el demandante era residente del pueblo de Gurabo, donde residía con su madre, y (2) que luego del incidente, varias personas le indicaron a la madre del demandante que a su hijo lo habían cogido robando en el supermercado. Véase Sentencia Enmendada del Tribunal de Primera Instancia de 26 de julio de 2000; Apéndice del recurso de certiorari, pág. 8. Posteriormente, dictó Resolución mediante la cual denegó la Moción de Reconsideración.


 Tras la concesión de varios términos al demandado, aquí recurrido, para que presentara su correspondiente alegato, éste presentó un escrito en el que solicitó la desestimación del recurso. En síntesis, alegó que nunca fue emplazado conforme a derecho y que nunca presentó alegación responsiva ante el TPI, lo cual entendió no tenía obligación de hacer por carecer dicho foro de jurisdicción sobre su persona. Tras evaluar la referida moción y la réplica presentada por el demandante, aquí peticio-nario, mediante Resolución de 4 de febrero de 2002, declaramos “No Ha Lugar” a la desestimación solicitada, y le concedimos nuevo término al recurrido para presentar el alegato correspondiente.


 J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 753.


 A una parte demandada que ha comparecido previamente le cobija el derecho a conocer del señalamiento, asistir a la vista, contrainterrogar los testigos de la parte contraria, impugnar la cuantía de los daños y apelar la sentencia. Continental Ins. Co. v. Isleta Marina, 106 D.P.R. 809 (1978). Asimismo, la Regla 43.6 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, dispone que, no empece la celebración de una vista en rebeldía, una sentencia en rebeldía no será de naturaleza distinta ni podrá con-ceder más remedios que los que se hayan solicitado en la demanda.


 En conformidad con las Reglas 13.1 y 13.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, cualquier parte podrá enmendar sus alegaciones, una vez en cual-quier momento antes de habérsele notificado una alegación respondiente. Si su ale-gación es de las que no admite alegación respondiente y el pleito no ha sido señalado para juicio, podrá enmendarla en cualquier fecha dentro de los veinte días de haber notificado su alegación. En cualquier otro caso, las partes enmendarán sus alegacio-nes únicamente con permiso del tribunal o mediante el consentimiento escrito de la parte contraria. Dicho permiso se concederá liberalmente cuando la justicia así lo requiera, aun en etapas avanzadas del procedimiento. Pérez Cruz v. Hosp. La Con-cepción, 115 D.P.R. 721 (1984); Epifanio Vidal, Inc. v. Suro, 103 D.P.R. 793 (1975). No obstante, la liberalidad para conceder enmiendas no es ilimitada; está condicionada por un juicioso ejercicio de discreción que ha de ponderar el momento en que se solicitan, su impacto en la pronta adjudicación de la cuestión litigiosa, la razón o ausencia de ella para la demora o inacción original del promovente de la enmienda, y el perjuicio que causaría a la otra parte. Epifanio Vidal, Inc. v. Suro, supra.


 Si bien la Regla 67.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, en lo perti-nente, dispone que no será necesario notificar a las partes en rebeldía por falta de comparecencia de toda alegación subsiguiente a la demanda original, excepto que la subsiguiente alegación solicite remedios nuevos o adicionales, en cuyo caso se noti-ficará a la parte rebelde en la forma provista para diligenciar emplazamientos, dicha regla no es aplicable a la controversia de autos en la cual la alegación no pretendía solicitar remedio diferente al inicialmente solicitado.


 Nótese que nuestro sistema de derecho es rogado, por tal razón, excep-tuando la defensa sobre falta de jurisdicción sobre la materia, los tribunales sua sponte no pueden levantar defensas afirmativas a las que han renunciado las partes. El tribunal no puede actuar como abogado del demandado. Véase Fed. Pese. Playa Picúas v. U.S. Inds., Inc., 135 D.P.R. 303 (1994).


 Nótese que el demandante fue detenido, simplemente, porque se pensaba que era otra persona. Sobre este particular, a fines ilustrativos, véase Morris v. Albertson’s, Inc., 705 F.2d 406 (limo Cir. 1983), en el cual se le impuso responsabi-lidad por detención ilegal a un establecimiento comercial por hechos en los que uno de sus empleados observó a un cliente apropiándose ilegalmente de irnos bienes y se lo comunicó a su supervisor, sin embargo, dada la insuficiencia de la descripción, este último detuvo a otro cliente.